tax_exempt_and_government_entities_division department of the treasury ‘ washington d c may -ih he of legend taxpayer a individual i ira x ira y trust t state s county c this is in response to the date request for letter rulings under sec_401 of the internal_revenue_code submitted on your behalf by your authorized representative as supplemented by correspondence dated date and february and and date the request for letter rulings is based on the following facts and representations at the age taxpayer a was born on of at the time of his death taxpayer a was a resident of county c in state s at the time of his death taxpayer a was survived by only one child individual i the taxpayer requesting this ruling individual i was born on and died on trust t was created by taxpayer a as trustor and trustee on by the terms of trust t taxpayer a is the only person who had the power to terminate the trust trust t became irrevocable at the death of taxpayer a your authorized representative asserts that trust t is valid under the laws of state s the state of taxpayer page a’s residence and the state designated in section dollar_figure of trust t as the state whose laws shall govern tee at the time of his death taxpayer a maintained ira x and ira y on _ taxpayer a executed a beneficiary designation form for ira x naming trust t as the sole beneficiary on designation form for ira y naming trust t as the sole beneficiary taxpayer a was unmarried at the time that the beneficiary designation forms were executed and remained unmarried up through the time of his death taxpayer a executed a beneficiary section dollar_figure of trust t specifies the distributions to occur upon the death of the trustor and after disposing of various tangible_personal_property subsection b states upon the death of the trustor the trustee shall distribute the balance of the trust estate to the trustor’s child free of trust provided she survives the trustor individual i is taxpayer a’s only child under the law of state s the trustee will distribute one hundred percent of ira x and ira y in_kind to individual i free of trust section dollar_figure of trust t states on the death of the trustor the trustee in the trustee’s discretion may pay out of the trust estate debts of the trustor the estate and inheritance taxes including interest and penalties arising because of the trustor’s death the last illness and funeral_expenses of the trustor attorneys’ fees and other costs incurred in administering the trustor’s probate_estate notwithstanding the foregoing no such payments shall be made from funds received by the trustee from qualified employees’ benefit plans to the extent they qualify for exclusion from the taxable_estate for estate_tax purposes or from assets which are exempt from creditor’s claims under applicable federal and state law and such funds shall not be used to satisfy any other obligations of the trustor’s estate no assets of iras x and y have been used to pay any taxes expenses of last illness or funeral nor have they been used to pay any of the costs incurred in administering the taxpayer a’s probate_estate or the expenses of trust t under sec_704 e of the code of state s funds in an ira or private retirement_plan are exempt to the extent necessary to provide for the support of the judgment debtor and for the support of the spouse and dependents of the judgment debtor taking into account all resources that are likely to be available for the support of the judgment debtor when the judgment debtor retires l i page given the fact that taxpayer a had not reached retirement age individual i asks the service to assume that state s courts would have ruled that iras x and y- were exempt from creditor claims under the preceding state s code section for purposes of this ruling_request the service so assumes copies of trust t were provided to the administrator custodian of iras x and y prior to date individual i has taken a required_minimum_distribution from trust t for based on her life expectancy of the year single life table of sec_1_401_a_9_-9 of the income_tax regulations she has also taken a required_minimum_distribution from trust t for the year on her life expectancy of the required_minimum_distribution for the year as determined under the sased 1as not yet been taken on ira x and ira y were re-titled as follows taxpayer a decedent ira individual i beneficiary no distributions were made from the iras in connection with the re-titling based on the above facts and representations you through your authorized representative request letter rulings that trust t is a qualified_beneficiary within the meaning of sec_1_401_a_9_-4 question and answer of the income_tax regulations required minimum distributions from iras x and y received in and through trust t and required minimum distributions for and subsequent years that will be made directly from iras x and y to individual i may be calculated based on the life expectancy of individual i and the transfer of individual i’s interest in taxpayer a’s iras to the re-titled iras will not constitute a taxable_distribution within the meaning of sec_408 of the code to individual i and does not constitute a rollover as that term is used in sec_408 with respect to your ruling requests code sec_408 provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit an ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or page i will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides in general that if a plan participant tra holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401 provides in general that if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary code sec_401 provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite l r b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date for determining required distributions for calendar_year taxpayers may rely on the proposed_regulations the proposed_regulations or the final regulations sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 iii and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar yeat in which the employee died sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1_401_a_9_-3 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period l i page v455019 measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-4 of the final regulations q a-1 provides in relevant part that a designated_beneficiary is an individual who is designated as a beneficiary under a plan either by the terms of the plan or by an affirmative election by the employee q a-1 further provides that a person who takes under a will or otherwise under applicable state law will not be a designated_beneficiary unless that individual also takes under a plan sec_1_401_a_9_-4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died page v453019 sec_1_401_a_9_-9 of the final regulations sets down the life expectancy tables to be used to determine minimum required distributions q a-1 sets dowfi the single life table pursuant to the single life table the life expectancy of an individual aged i sec_40 years as previously noted taxpayers must compute minimum required distributions for calendar years beginning with calendar_year regulations referenced above distributions for calendar_year accordance with the final regulations in accordance with the final may also be made in in this case with respect to the first and second ruling requests although the provisions of trust t authorize the payment of funeral burial and administrative expenses associated with the death of taxpayer a the above referenced state s statute precludes ira assets from being used to pay said expenses thus trust t assets other than iras x and y by law had to be used to pay any taxes expenses of last illness or funeral costs incurred in administering taxpayer a’s probate_estate or the expenses of trust t after careful consideration of the facts in this case we believe that it is appropriate to treat said fact pattern as coming within sec_1_401_a_9_-4 of the final the only remaining beneficiary regulations q a-4 a because on of trust t was individual i only the life expectancy of individual i must be considered to determine which is the life expectancy that must be used to calculate minimum required distributions from ira’s x and y to trust t and the beneficiary thereof further in accordance with a -4 of the final regulations q a- sec_5 the following requirements are met trust t is valid under the law of state s trust t became irrevocable upon the death of taxpayer a individual i is identifiable as the beneficiary with respect to trust t’s interest in the iras x and y within the meaning of a-1 of a -4 of the final regulations copies of trust t were provided to the administrator custodian of iras x and y prior to date with further respect to your second ruling_request taxpayer a’s beneficiary designation s provided that his iras x and y were to be paid at his death to his trust t for the benefit of individual i the beneficiary thereof as beneficiary of trust t which is a see-through trust within the meaning of sec_1_401_a_9_-4 of the final regulations q a-s individual may receive distributions from iras x and y through trust t over her life expectancy the issue to be resolved is whether she may continue i page to do so after iras x and y were transferred to iras set up and maintained in the name of taxpayer a deceased to benefit individual i directly without regard to trust-f- with regard to this question we note that the provisions of taxpayer a’s trust t authorize payment of trust property including iras x and y directly to individual i without regard to trust t thus said payment conforms with taxpayer a’s intent we also note that prior to the date action s referenced above required distributions from iras x and y were being made over individual i’s life expectancy in accordance with the requirements of code sec_401 and sec_408 and the final regulations promulgated thereunder after the date action s required distributions will continue to be made using individual i’s life expectancy thus individual i’s ceasing to use trust t as a conduit for her payments from iras x and y will affect neither the amount nor the timing of required distributions therefrom thus with respect to your first and second ruling requests based on the specific facts and representations surrounding this ruling_request we conclude as follows trust t is a qualified_beneficiary within the meaning of sec_1_401_a_9_-4 question and answer of the income_tax regulations and required minimum distributions from iras x and y received in and through trust t and required minimum distributions for and subsequent years that will be made directly from iras x and y to individual i may be calculated based on the life expectancy of individual i and with respect to ruling_request three revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder or beneficiary of a deceased ira holder does not constitute a payment or distribution to a participant payee or distribute as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution and contribution thus based on the facts and representations surrounding this ruling_request we conclude as follows the transfer of individual i’s interest in taxpayer a’s iras to the re-titled _ iras will not constitute a taxable_distribution within the meaning of sec_408 of the code to individual i and does not constitute a rollover as that term is used in sec_408 this ruling letter is based on the assumption that iras x and y either met or meet the requirements of code sec_408 at all times relevant thereto it also assumes that the retitled iras created on all times relevant thereto furthermore it assumes that the law of state s precludes creditor claims against iras x and y as represented finally it assumes that trust t is valid under the laws of state s as represented meet the requirements of code sec_408 at i t page pursuant to a power_of_attorney on file with this office the original of this letter_ruling is being sent to one of your authorized representatives and a copy of this letter_ruling is being sent to another of your authorized representatives this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent the author of this letter is se t ep ra t3 who may be reached at sincerely yours ere tances v eee sloan employee_plans anager technical group enclosures deleted copy of ruling letter notice of intention to disclose
